         Case 1:18-cv-02608-LLS Document 63 Filed 04/04/19 Page 1 of 4
                                                          '·USDC SDNY
ORIGINAL                                                    DOCUMtNT
                                                            ELECTRONICALLY FILED
                                                                              DOC #: _ _ _- r - - r ~ - -
                           UNITED STATES DISTRICT COURT                       DATE FILED:       y/v/;1
                          SOUTHERN DISTRICT OF NEW YORK


TAKE-TWO INTERACTIVE SOFTWARE, INC.,                     Case No. 1: l 8-cv-02608 (LLS)

                       Plaintiff,                                  ECF Case

       - against -

DAVID ZIPPERER,

                       Defendant.


       CONSENT JUDGMENT AND STIPULATED PERMANENT INJUNCTION
                 AGAINST DEFENDANT DAVID ZIPPERER

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Take-Two

Interactive Software, Inc. ("Take-Two") and Defendant David Zipperer ("Zipperer")

(collectively, the "Parties"), that this Consent Judgment and Permanent Injunction (the

''Permanent Injunction") be entered in the present action as set forth below without further notice

or process:

       WHEREAS, Take-Two is the developer and publisher of best-selling video games,

including the Red Dead, Max Payne, and Grand Theft Auto series; and

       WHEREAS, Take-Two is the sole owner of all right, title, and interest in and to the

Grand Theft Auto series ("GT A") and the software it develops (collectively, the "Take-Two

Software"), including all copyrights; and

       WHEREAS, Mr. Zipperer acted in concert with a group of individuals in the United

States and Europe to develop and distribute computer programs called Menyoo and Absolute that

create unauthorized derivative works of GTA and that allow players to cheat in GTA; and

       WHEREAS, as a result, Mr. Zipperer has infringed Take-Two's copyrights;


                                               - 1-
        Case 1:18-cv-02608-LLS Document 63 Filed 04/04/19 Page 2 of 4




       WHEREAS, as a result, Mr. Zipperer has breached Take-Two's End User License

Agreement ("User Agreement");

       WHEREAS, as a result, Mr. Zipperer has tortiously interfered with the contracts between

Take-Two and other GT A users;

       WHEREAS, Mr. Zipperer's violations of the Copyright Act and New York law have

caused, and continue to cause, Take-Two great and irreparable injury that cannot be fully

compensated or measured in money;

       WHEREAS, Mr. Zipperer has profited from his infringements;

       WHEREAS, the parties have reached a confidential settlement for an undisclosed amount

ofmoney;

       WHEREFORE, upon the consent and request of Take-Two and Mr. Zipperer, IT IS

HEREBY ORDERED, ADJUDGED, and DECREED THAT:

       1.      Mr. Zipperer is permanently enjoined and restrained from:

              (a)     directly or indirectly infringing Take-Two's existing or future copyrighted
       works, including, but not limited to, creating derivative works based upon any portion of
       Take-Two Software, including GTA;

               (b)   creating, writing, developing, maintaining, producing, advertising,
       promoting, possessing, accessing, using, and/or distributing any computer program that
       alters Take-Two Software (directly or indirectly, in whole or in part, in any medium, and
       through any means including but not limited to cloud streaming, vpn, or remote access),
       including without limitation Menyoo and Absolute;

              (c)   inducing or materially contributing to the direct infringement or altering of
       any of Take-Two's existing or future copyrighted works by others;

               (d)     violating Take-Two's User Agreement by, among other things,
       "prepar[ing] derivative works based on, or otherwise modify[ing] [Take-Two] Software,
       in whole or in part," "restrict[ing] or inhibit[ing] any other user from using and enjoying
       any online features of [Take-Two] Software," or "utiliz[ ing] any unauthorized robot,
       spider, or other program in connection with any online features of the [Take-Two]
       Software";



                                               -2 -
        Case 1:18-cv-02608-LLS Document 63 Filed 04/04/19 Page 3 of 4




              (e)    intentionally or tortiously interfering with Take-Two's contracts with its
       video game players by encouraging or inducing other players of Take-Two Software,
       including GTA, to breach their contractual responsibilities to Take-Two;

             (f)     interfering with the gaming experience of other players through the use of
       a computer program that alters Take-Two Software;

               (g)    operating or assisting any website designed to assist others in creating,
       writing, developing, maintaining, producing, advertising, promoting, possessing,
       accessing, using, and/or distributing any computer program that alters Take-Two
       Software, including GTA; and

               (h)    assisting, aiding, or abetting any other person or business entity in
       engaging in or performing any of the activities referenced in paragraphs l(a) through
       1(g), above.

       2.      To the extent Mr. Zipperer has not already done so, Mr. Zipperer is hereby

ordered to permanently delete and destroy all copies of any computer program that alters Take-

Two Software, including without limitation Menyoo and Absolute.

       3.      No bond or posting of security is required of the Parties in connection with the

entry of this Permanent Injunction.

       4.      The Court shall retain jurisdiction to entertain such further proceedings and to

enter such further orders as may be necessary or appropriate to implement and/or enforce the

provisions of this Permanent Injunction. Mr. Zipperer specifically consents to personal

jurisdiction and venue in the United States District Court for the Southern District of New York.

       5.      Upon proof of any violation by Mr. Zipperer of this Permanent Injunction, the

Court shall be authorized to award damages, injunctive relief, Take-Two's reasonable attorney's

fees, and other costs incurred in connection with an action to enforce this Permanent Injunction,

and any other relief that it deems appropriate.

       6.      This Permanent Injunction shall resolve Take-Two's claims against Mr. Zipperer.

All of Take-Two's claims against Mr. Zipperer are hereby terminated and the action dismissed

without prejudice.

                                                  -3-
        Case 1:18-cv-02608-LLS Document 63 Filed 04/04/19 Page 4 of 4




        7.     E?ch party shail bear its own attorney's fees and -co.sts in connecJ;ion with this

Actio~ except as mf!.Y, otherwise be agreed to by and between the Parties.

       '8.     Mr. Zipperer affirms. that his consent to. this S.tlpulatiQn is ~iven freely and
voluntarily, and after having had the opportun~ty to discpss same with his. legal coun.sel.

       9.      Mr. Zipperer waives any objection undet Federal Rule of Civil Procedure 65(d).


 Dated: New York, New York
        April 1, 2019




 Dale M. Cendali                                         Jos b . ·unne
Joshua L. Simmons                                        S PLAW
Megan L. McKeown                                          125 Maiden Lane:, Suite SC
 KIRKLAND & ELLIS LLP                                    New Yotk, NY 100,38
601 LexingtonAvenue                                      Telephone: (561J 404-4350
New York, New York 10022                                 joseph.dunne@sriplaw.com
Telephone: (212) 446-4800
dale.cendali@ki~kland.com                                Jq;eJ B. Rothman
joshua.simmons@kirkland'.com                             SRIPLAW
megan.mckeown@:ldrkland.corn                             2130.I PowerHneRoa~
                                                         ,:Suite foo
 Attorneysfor J>lain(iff Ta/a!-Two                       BQ·ca Raton, FL 33433
 lntetactive, Software, Inc.                             Telephqne: (561)--404-4350
                                                       · joeJ.rothman@srlptaw.com
                                                         Attorney~jo1• D~fendant Pa:v}d Zipperer




PURSUANT TO'STIPULATION, IT IS SO ORDERED.

 DATED:      B~ ~               r2019.

                                                                Hon. Louis L. Stanton
                                                              United ·States District Judge



                                                -4-
